Title: Benjamin Harrison to Virginia Delegates, 12 April 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen.
In Council April 12th. 1782

It certainly would forward the recruiting service much to have cloths lodged with every person appointed to that business, but as it would be attended with great trouble and expence and perhaps some loss to send them into every County, I think it will be sufficient if an order can be obtained from the War Office permiting the Executive to call for them as they may be wanted at the several places of rendezous There are nine fixed on in the first instance from which they are to be marched to the general one (which is at Cumberland old Court House) or to the Army when it is more convenient to do so. I am continually apply’d to for Commissions for vessels fiting out in and belonging to North Carolina which from some abuses that have been practiced I have refused. Will you inform the Delegates of that State of this, and request them to forward Commissions immediately; if they send them to my care I will contrive them to their Governor. I am, &c
